                                                                     USDCSDNY
                                                                     DOCUMENT
                                                                     ELECTRO NI CALLY FILED
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------------------------------X
                                                                     DOC#:
                                                                     DATE FILED: \
                                                                                            t
                                                                                        /11].D2J:>
UNITED STATES OF AMERICA,

                                                                          ORDER

                   -against-                                         20   Cr 08 (RMB)

HICHAM KABBAJ,

                                   Defendant.
------------------------------------------------------------X


        WHEREAS, with the Defendant' s consent, his guilty plea allocution was taken before a

United States Magistrate Judge on January 3, 2020;

        WHEREAS , a transcript of the allocution was made and thereafter was transmitted to the

District Court; and

        WHEREAS, upon review of the transcript, this Court has determined that the Defendant

entered the guilty plea knowingly and voluntarily and that there was a sufficient factual basis for

the guilty plea;

        IT IS HEREBY ORDERED that HICHAM KABBAJ's guilty plea is accepted.



Dated: New York, New York
       January 27, 2020
                                                                ?,...~
                                                     RICHARD M. BERMAN, U.S.D.J.
